THE COURT.
Petition for writ of mandate and writ of prohibition. After filing their petition for hearing in this court after decision by the District Court of Appeal in Fennessey v. Pacific Gas & Elec. Co., S. F. No. 15893, ante, p. 538 [76 Pac. (2d) 104], in this court, petitioners Pacific Gas & Electric Company and Thomas Foley filed this application for writ of mandate and prohibition. Upon the granting of the petition for hearing in that case, the instant application was continued to be determined together with said ease.
The prayer of the petition is that the trial court be directed to enter judgment expressly in favor of petitioners in the case involved in action S. F. No. 15893, and prohibited from retrying said case as to them. In the event this court should be of the view that the verdict in the light of the instructions was a decision in favor of petitioners, and that grounds for granting a new trial after decision did not exist, petitioners were in doubt as to whether they could secure the relief to which they deemed themselves entitled by the appeal taken by them, or whether the proper course was to apply for writ of mandate to direct the trial court to enter a judgment expressly in their favor. For the reasons stated in case S. F. No. 15893 (ante, p. 538 [76 Pac. (2d) 104]), this day filed, the questions raised by petitioners herein have become moot, since we have sustained the action of the trial court in granting a new trial after decision of the jury. The petitioners are not now entitled to entry of a judgment expressly in their favor nor to restrain a second trial.
The petition for writ of mandate and writ of prohibition is denied.